DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on March 28, 2022, in which claims 2-36 have been canceled.  Accordingly, claim 1 is being presented for examination.
Status of Claims
3.	Claim 1 is pending, of which claim 1 is rejected under 35 U.S.C. 103.  Claim 1 is also subject to a Double Patenting rejection.
Priority
4.	Examiner has acknowledged Applicant’s claim for the benefit of prior-filed U.S. Non-Provisional Patent Application Serial No. 16/824,167, filed March 19, 2020.
Information Disclosure Statement
5.	The information disclosure statement, filed March 28, 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alsina et al. (United States Patent Application Publication No. US 2018/0352014 A1), hereinafter “Alsina,” in view of LEWIS et al. (United States Patent Application Publication No. US 2016/0077710 A1), hereinafter “LEWIS”.
	Regarding claim 1, Alsina discloses a method of tracking content consumed by a guest subscriber consuming content with a host subscriber, the method comprising (media playback system 100 shown in FIG. 1, including user device 102 (mapped to “host subscriber”) and smart playback device 120 (mapped to “guest subscriber”)) (Alsina, FIG. 1):	receiving, by a guest device, a discovery request (wherein user device 102 can find and connect to the smart playback device 120) (Alsina, FIG. 1, paragraph [0026]);determining the guest device is in communicative proximity of a host device (wherein user device 102 can determine, based on strength of wireless signal 160, that user device 102 is within a threshold distance of (e.g., proximate to) the smart playback device 120) (Alsina, FIG. 1, paragraph [0026]).  Alsina does not explicitly disclose receiving, by the guest device, a content identifier and a progress time, the content identifier corresponding to content received by the host device and the progress time generated based on playback of the content by the host device; and	transmitting, by the guest device, a request to update a subscriber profile associated with the guest device, the request comprising the content identifier and the progress time.	In an analogous art, however, LEWIS discloses receiving, by the guest device, a content identifier and a progress time, the content identifier corresponding to content received by the host device and the progress time generated based on playback of the content by the host device (wherein a place marker can indicate the particular frame of a video and/or the particular second of audio that was output from the first device at the time of the indication of non-use (See FIG. 3, at 312)) (LEWIS, FIG. 3, paragraph [0049]); and	transmitting, by the guest device, a request to update a subscriber profile associated with the guest device, the request comprising the content identifier and the progress time (wherein a notification is sent to one or more notification devices to be output by the notification devices, where the notification includes a continue option for the media content stream. In particular, the notification can be a displayed (visual), audio, and/or otherwise output message telling the user that a continuation of playback of the stream of media content is available if the user selects a displayed continue option, such as a displayed button, link, or other physical or displayed control of the notification device (and/or control of another device). The notification can include descriptive information such as a title of the streamed media content (e.g., title of movie, video, song, album, etc.), artist of the content, and/or other information relating to the streamed media content data. Some implementations can even display a video frame of the last (approximate) scene viewed by the user before the user discontinued use of the first device, the last scene viewed of a game that was being played by the user on the first device (and statuses of players in the game at that time), an image of a cover of a music or voice album that was played, a cover of a book or other text work that was displayed, and/or other information) (LEWIS, paragraphs [0051]-[0052]).	Alsina and LEWIS are analogous art because they are from the same field of endeavor, namely, media playback systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Alsina and LEWIS before him or her, to modify the media playback system of Alsina to include the additional limitations of receiving, by the guest device, a content identifier and a progress time, the content identifier corresponding to content received by the host device and the progress time generated based on playback of the content by the host device; and	transmitting, by the guest device, a request to update a subscriber profile associated with the guest device, the request comprising the content identifier and the progress time, as disclosed in LEWIS, with reasonable expectation that this would result in an improved media playback system having the added benefit of allowing a user to conveniently continue to experience media content on different devices automatically as the user uses different devices and/or as the user moves to locations where other devices are available to play the content, without the user having to log in to the second device, log into a user account of a media service using the second device, or navigate a user interface displayed by the second device (or other device) to select the media content for output on the second device.  This would result in a reduction of user actions to enable such continuation of content playback, thus saving a user time, energy, and resources in experiencing media content in a flexible manner between various devices (See LEWIS, paragraph [0021]).  This method of improving the media playback system of Alsina was well within the ordinary ability of one of ordinary skill in the art based on the teachings of LEWIS.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Alsina with LEWIS to obtain the invention as specified in claim 1.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,316,938 B2, hereinafter “938”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant Application is anticipated by claim 1 of 938.
	Regarding claim 1 of the instant Application, claim 1 recites, “A method of tracking content consumed by a guest subscriber consuming content with a host subscriber, the method comprising:	receiving, by a guest device, a discovery request;	determining the guest device is in communicative proximity of a host device; 	receiving, by the guest device, a content identifier and a progress time, the content identifier corresponding to content received by the host device and the progress time generated based on playback of the content by the host device; and	transmitting, by the guest device, a request to update a subscriber profile associated with the guest device, the request comprising the content identifier and the progress time”.
	Claim 1 of 938 recites “A method of tracking content consumed by a guest subscriber consuming content delivered to a host device associated with a host subscriber account, the method comprising:	receiving, by a guest device associated with a guest subscriber account for the guest subscriber and not associated with the host subscriber account, a discovery request;	determining the guest device is in communicative proximity of the host device associated with the host subscriber account;	receiving, from the host device by the guest device, a content identifier and a progress time, the content identifier corresponding to content received by the host device and the progress time generated based on playback of the content by the host device; and	transmitting, by the guest device, a request to update a guest subscriber profile associated with the guest subscriber account, the request comprising the content identifier and the progress time”.
	Clearly from the plain text, each and every limitation of independent claim 1 of the instant Application is within claim 1 of 938 and therefore claim 1 of the instant Application is anticipated by claim 1 of 938.  Therefore, Claim 1 is unpatentable under Non-statutory Anticipatory-type Double Patenting.
Conclusion
12.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Igarashi (USPGPUB 2009/0100147) is directed to systems and methods of providing a configuration in which a device in a home network receives content from a server outside the home network and plays the content.  A home IMS gateway maps an external server outside the home network as a virtual home network device, and executes a process of receiving a content providing service provided by the external server by using mapping information.  Furthermore, switched reception of multicast distribution content provided by the external server and unicast distribution content is executed.
13.	This is a continuation of applicant’s earlier Application No. 16/824,167.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441